Citation Nr: 1737171	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left lower extremity disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left lower extremity disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to May 1987 and November 1990 to May 1991, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for left lower extremity and right knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2003 rating decision denied entitlement to service connection for traumatic left lower leg injury.

2.  The evidence associated with the claims file subsequent to the November 2003 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left lower extremity disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a left lower extremity disability.  38 U.S.C. §§ 5108, 7104, 7105 (2016); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2003 rating decision denied entitlement to service connection for a lower left leg injury based on a finding that the Veteran had the disability prior to her active service and that it was not aggravated by service.  The Veteran did not appeal that decision.  

The evidence that has been received since the November 2003 rating decision includes statements from the Veteran in which she reported that she did not have a left lower extremity disability prior to service.  She reported that she sliced her leg open on a piece or rebar during physical training while deployed to Southwest Asia.  

Presuming the credibility of the additional evidence for purposes of reopening a previously denied claim, the Board finds that the Veteran's statements are new and material.  In this regard, they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection a left lower extremity disability.  Accordingly, reopening of the claim of entitlement to service connection for a left lower extremity disability is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a left lower extremity disability is granted.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

The Veteran has asserted that she sliced open her left leg on a piece of rebar while participating in physical training when stationed in Southwest Asia.  Service treatment records (STRs) show that in April 1991, the Veteran was afforded a medical screening while in Southwest Asia where the scar on her leg was evaluated by a medical professional.  The Veteran has reported that she had continued to have trouble with her left lower extremity since that time.  

In light of the Veteran's report that she first sustained an injury to her left lower extremity during active service and that she has experienced trouble with her left lower extremity since that time, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left lower extremity disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Board notes that the Veteran has asserted that her right knee disability was caused or aggravated by her left lower extremity disability.  Therefore, the issue of entitlement to service connection for a right knee disability is inextricably intertwined with the claim of entitlement to service connection for a left lower extremity disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current VA Medical Center and private treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any current left lower extremity disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies must be performed. 

Based on the examination results and a review of the record, the examiner should opine as to whether it is as least likely as not (a 50 percent or better probability) that any identified left lower extremity disability is etiologically related to the Veteran's active service, to specifically include her reported injury sustained while serving in the Southwest Asia.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).


______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


